Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered May 2, 1997, convicting him of kidnapping in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to purported improprieties in the prosecutor’s summation are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250) and, in any event, are without merit.
In light of the language difficulty displayed by the complainant, which was noted by the trial court, the court providently exercised its discretion in permitting the prosecutor to pose some leading questions in an effort to clarify the testimony (see, People v Williams, 242 AD2d 469; see also, People v Moulton, 43 NY2d 944).
The imposition of consecutive sentences was not unlawful (see, Penal Law § 70.25; People v Laureano, 87 NY2d 640).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Joy, J. P., Friedmann, Krausman and H. Miller, JJ., concur.